FILED
                                                                        United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                            Tenth Circuit

                             FOR THE TENTH CIRCUIT                              June 27, 2017
                         _________________________________
                                                                            Elisabeth A. Shumaker
                                                                                Clerk of Court
UNITED STATES OF AMERICA,

      Plaintiff - Appellee,

v.                                                            No. 17-3072
                                                   (D.C. No. 6:14-CR-10194-EFM-1)
JOSEPH ANTHONY RANSOM,                                         (D. Kan.)

      Defendant - Appellant.
                      _________________________________

                             ORDER AND JUDGMENT*
                         _________________________________

Before LUCERO, BALDOCK, and MORITZ, Circuit Judges.
                  _________________________________


       Joseph Ransom, proceeding pro se, appeals the district court’s order dismissing his

Fed. R. Civ. P. 60(b) motion for lack of jurisdiction. Exercising jurisdiction under 28

U.S.C. § 1291, we affirm.

       Ransom was convicted by a jury of multiple drug- and firearm-related offenses.

After sentencing, defense counsel filed a direct appeal to this court. While that appeal




       *
        After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist in the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and collateral
estoppel. It may be cited, however, for its persuasive value consistent with
Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
was pending, Ransom filed a pro se Rule 60(b) motion before the district court, which the

court dismissed for lack of jurisdiction. Ransom timely appealed.

       We review de novo the district court’s dismissal for lack of jurisdiction. Merida

Delgado v. Gonzales, 428 F.3d 916, 919 (10th Cir. 2005). The filing of a notice of

appeal generally divests a district court of jurisdiction, United States v. Meyers, 95 F.3d
1475, 1488 n.6 (10th Cir. 1996), and Rule 60(b) does not provide an independent basis

for jurisdiction in a criminal case, United States v. Triplett, 166 F. App’x 362, 365-66

(10th Cir. 2006) (unpublished). Ransom has not identified any applicable exception to

this general rule, and our independent review reveals none.1 Accordingly, the district

court did not err in dismissing the motion for lack of jurisdiction.2

       AFFIRMED.


                                                         Entered for the Court


                                                         Carlos F. Lucero
                                                         Circuit Judge



       1
        Although there is no jurisdictional barrier to consideration of a 28 U.S.C.
§ 2255 petition while a direct appeal is pending, see United States v. Prows, 448 F.3d
1223, 1228 (10th Cir. 2006), the district court declined to construe Ransom’s motion
as a § 2255 petition. Ransom does not challenge that decision on appeal. Krastev v.
INS, 292 F.3d 1268, 1280 (10th Cir. 2002) (“Issues not raised on appeal are deemed
to be waived.”).
       2
          Ransom’s direct appeal was resolved during the pendency of this appeal, see
United States v. Ransom, No. 15-3293, 2017 WL 1959316 (10th Cir. May 11, 2017)
(unpublished) (affirming conviction and sentence), but that does not alter the fact
that, at the time Ransom filed his Rule 60(b) motion, the district court lacked
jurisdiction to consider it.
                                              2